 Case: 4:15-cv-00869-SNLJ Doc. #: 55 Filed: 10/30/19 Page: 1 of 2 PageID #: 351
                               United States Court of Appeals
                                     For The Eighth Circuit
                                      Thomas F. Eagleton U.S. Courthouse
                                      111 South 10th Street, Room 24.329
                                    St. Louis, Missouri 63102
                                                                               VOICE (314) 244-2400
Michael E. Gans
                                                                                 FAX (314) 244-2780
 Clerk of Court
                                                                               www.ca8.uscourts.gov



                                                            October 30, 2019


Mr. Gregory J. Linhares
U.S. DISTRICT COURT
Eastern District of Missouri
111 S. Tenth Street
Saint Louis, MO 63102-0000

       RE: 18-1674 Ronald Calzone v. Eric T. Olson

Dear Clerk:

        Enclosed is a copy of a letter from the Supreme Court stating certiorari has been filed in
the referenced case.

                                                            Michael E. Gans
                                                            Clerk of Court

AMT

Enclosure(s)


          District Court/Agency Case Number(s): 4:15-cv-00869-SNLJ




   Appellate Case: 18-1674         Page: 1           Date Filed: 10/28/2019 Entry ID: 4847388
 Case: 4:15-cv-00869-SNLJ Doc. #: 55 Filed: 10/30/19 Page: 2 of 2 PageID #: 352

                  Supreme Court of the United States
                         Office of the Clerk
                     Washington, DC 20543-0001
                                                                  Scott S. Harris
                                                                  Clerk of the Court
                                                                  (202) 479-3011
                                   October 28, 2019


Clerk
United States Court of Appeals for the Eighth
Circuit
Thomas F. Eagleton Courthouse
111 S. 10th Street, Room 24.329
St. Louis, MO 63102-1125


      Re: Ronald Calzone
          v. Eric Olson, Superintendent, Missouri State Highway Patrol
          No. 19-551
          (Your No. 18-1674)


Dear Clerk:

      The petition for a writ of certiorari in the above entitled case was filed on
October 24, 2019 and placed on the docket October 28, 2019 as No. 19-551.




                                         Sincerely,

                                         Scott S. Harris, Clerk

                                         by

                                         Clara Houghteling
                                         Case Analyst




   Appellate Case: 18-1674     Page: 1     Date Filed: 10/28/2019 Entry ID: 4847388
